 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaterials Research Corporation and United Electri-cal, Radio and Machine Workers of America (UE).Case 2-CA-15689November 8, 1979DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn August 6, 1979, Administrative Law JudgeRobert W. Leiner issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The Charging Party filed ananswering brief and the General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Materials ResearchCorporation, Orangeburg and Pearl River, NewYork, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings, except to the extent ex-pressed herein.We find merit in Respondent's exception to the Administrative LawJudge's finding that at the hearing Robert Brown "absolutely denied" havinguttered abusive language to Su?ervisor Russ Fairchild. The record containsno testimony by Brown as to the contents of his discussion with FairchildAccordingly. we do not rely on this finding. However, the record containsother evidence sufficient to support the finding that Respondent violated Sec.8(aX3) of the Act by withholding part of Brown's merit increase.2 The Administrative Law Judge inadvertently misstated the Board's hold-ing in The Ideal Electric and Manufacturing Company, 134 NLRB 1275(1961), as permitting consideration of unfair labor practices occurring be-tween the filing of a representation petition and the execution of a consentelection agreement. In Ideal, we stated that we would permit considerationof objectionable conduct occurring during that period. Such conduct may ormay not also violate the unfair labor practice section of the Act.DECISIONSTAITEMENI' OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thiscase was heard in New York, New York on June 4 and 5,1979, pursuant to a charge filed by the above-captionedUnited Electrical Workers on June 9, 1978, and served onRespondent, Materials Research Corporation, on June 12,1978; on a complaint and notice of hearing issued on Sep-tember 29, 1978; and on Respondent's timely answer, datedDecember 8, 1978.' The complaint alleges and Respondentdenies a violation of Section 8(a)(l) of the Act because itschief operating officer, Sheldon Weinig, confiscated and de-stroyed certain union literature.2The complaint also al-leges, and Respondent similarly denies, that Respondent, inviolation of Section 8(a)(1) and (3) of the Act, on or aboutJanuary 10, 1978, withheld from an employee, RobertBrown, a portion of a merit increase to which he was other-wise entitled, because of his activities on behalf of UnitedElectrical, Radio and Machine Workers of America (UE),herein called the Union, or the Charging Party. Respondentalso interposed six affirmative defenses.'Respondent admitted that Respondent's president, Shel-don Weinig, is an agent of Respondent although it deniedthat he is a supervisor within the meaning of Section 2(11)of the Act. It admitted that Respondent's supervisor,George Fostel, is a supervisor within the meaning of Sec-tion 2(11) of the Act, and an agent of Respondent.4Upon the entire record in this case, and from my obser-vation of the witnesses, and after due consideration of theI Respondent's answer admits, by failing to deny, inter alia, the filing andservice of the charge. In a subsequently pleaded affirmative defense, appar-ently addressed to the adequacy of the charge, Respondent denies service of"any charge alleging [the unfair labor practices pleaded in the complaint]."2 At the hearing, without objection, the General Counsel and Respondent,respectively, amended the complaint and answer in regard to the dates ap-pearing in paras. 6 and 7 of the complaint wherein the corrected allegationsread that the above acts occurred on or about December 15. 1977, ratherthan December 15, 1978.Prior to the June 4 5, 1979, hearing, Respondent, on January 3, 1979,filed a motion to dismiss the complaint and for summary judgment on theground that all unfair labor practices alleged in the complaint predated theRegional Director's approval of the February 2, 1978 Stipulation for Certifi-cation Upon Consent Election. The Board (G.C. Exh. 1(I), (n)) denied themotion and remanded the matter for hearing (G.C. Exh. I(r)):...being of the opinion that the pleadings and submissions of theparties raise issues which can best be resolved at an evidentiary hearingbefore an Administrative aw Judge.The substance of said motion is repeated in Respondent's answer, affirmativedefense 4. Assuming, as I do, that the matter, whether by way of the motionor the pleading, is vital and before me, it is rejected as a defense. See infra.' With regard to Respondent's president, Sheldon Weinig, Respondent ad-mitted that he was an agent acting within the scope of his authonty, the chiefoperating officer of Respondent who directed subordinate supervisors of Re-spondent to form a committee to investigate certain pay raises relating to theissues in the case. Although the issue of Weinig's supervisory status is not anissue which must be resolved in order to have his acts as agent bind Respon-dent, contrary to Respondent's denial, on the above evidence alone andbecause Weinig is the president of Respondent and admitted chief operatingofficer having control over the operations of Respondent's manufacturingand employment functions, I conclude that he is a supervisor within themeaning of Sec. 2(11 ) of the Act, notwithstanding that he does not exercisedaily supervision over particular employees. He controls them all at alltimes.246 NLRB No. 64398 MATERIALS RESEARCH CORPORATIONbriefs filed by General Counsel and Respondent' subse-quent to the close of the case, I hereby make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admits, and I find,that at all material times Respondent, a New York corpora-tion, maintains principal offices and places of business inOrangeburg and Pearl River, New York, and is engaged inthe manufacture and sale of component materials and re-lated products for the electronics and communications in-dustries. Respondent further admits that on an annual basisit sells and ships from its Orangeburg and Pearl Riverplaces of business goods and materials valued in excess of$50,000 directly to points outside the State of New York.Respondent admits and I find that at all material times ithas been and is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of Amer-ica (UE), herein called the Union, as Respondent admitsand I find, has been at all material times a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn January 6, 1978, the Union filed a petition in Case 2-RC-17856 for certification as collective-bargaining repre-sentative of all of Respondent's production and mainte-nance employees in Respondent's Orangeburg and PearlRiver facilities. On February 1, 1978, the parties enteredinto a Stipulation for Certification Upon Consent Election,further refining the employees to be covered in the pro-posed collective-bargaining unit as including productionand maintenance employees in the above facilities, but ex-cluding, inter alia, laboratory employees and employees inthe quality control department. Robert Brown, a chemicaltechnician employed in Respondent's analytical laboratory,was an employee excluded under the terms of the stipula-tion.6Pursuant to the above stipulation, a Board-conductedelection was held on March 8, 1978, wherein the tally ofballots showed that of the 152 eligible voters' in the aboveunit, 61 votes had been cast for the Charging Party and 81votes against. On or about March 16, 1978, the Regional'Counsel for the Union submitted a post-heanng letter relating to herrepresentation at the hearing that certain documents, subpenaed by Respon-dent, did not exist. The letter suggests that the documents had been de-stroyed before Respondent subpenaed them and that the destruction hadbeen innocent. Respondent's brief (p. 13) implied otherwise. The letter, datedJuly 12. 1979, was apparently served on all parties and is included in theofficial record as C.P. Exh. 4.6 By the time of the hearing and Brown's testimony. he had quit his jobwith Respondent and was employed as an organizer by the Charging Party,the Union herein. His resignation of April 18, 1978, thus followed the elec-tion of March 8. 1978, which the Union lost.'There were approximately 85 employees employed in the Pearl Riverplant and 60 in Orangeburg at the time of the hearing.Director for Region 2 issued a certification of results dem-onstrating that a majority of the valid ballots had not beencast for the Union. No objections were filed.The evidence shows that Brown was the initiator of ac-tivities on behalf of the Union among Respondent's em-ployees commencing in or about March 1977. and wasknown to Respondent as "the leader of this union move-ment" earlier than September 1977.By mid-April 1977, Brown had secured the aid of severalother employees in seeking to organize Respondent's em-ployees and by September 1977, in the presence of otheremployees, he remonstrated with Respondent's SupervisorGary Lutz against Respondent's using lie detector tests re-lating to allegedly missing precious metals. Brown told Lutzthat the only reason for the tests was to interfere with theorganizational activities of the employees. Thereafter (onSeptember 19) he had conversations with other Respondentsupervisors (Walter Schnabel and Mike Ray) relating to thelie detector tests. In a morning meeting of all employees inRespondent's Orangeburg cafeteria. Brown confronted Dr.Sheldon Weinig, Respondent's president, after Weinig toldthe employees that the lie detector tests had been stopped,that Respondent's business prospects were good, and thathe heard that there was a union attempting to organize theemployees but saw no reason for it. At this time, Browntold Weinig that two management officials had said that thelie detector tests were going to be resumed and that Brownand other employees had visited the local police who toldBrown that there was no police investigation going on atthat time. Weinig said that he knew nothing of the reinstitu-tion of the lie detector tests. Brown asked Weinig to havethe two high management officials (Vice President Schultzand Plant Manager Dr. Martin) come forward and denythat the lie detector tests were going to be given. Weinigrefused. Two to 3 days thereafter, Brown's immediate su-pervisor, George Fostel, told Brown that he would nolonger be allowed to go into the production area to getsamples, which visits were a routine part of Brown's job.Brown credibly testified that 15 percent of his time wasordinarily devoted to visits to the production area to getsamples which he thereafter tested in the laboratory.Brown, without response, told Fostel that the reason forthis physical restriction on his activities was a result ofBrown's standing up to Weinig on the lie detector issue inthe cafeteria, several days before. When, about a week lat-er. Brown went into the production area itself to seek outsupervisor Fostel for permission to leave early to get a hair-cut. Fostel gave him permission but told him not to comeinto the production area and to consider Fostel's statementto constitute a "verbal warning."'Some time, at the beginning of October, while Brown wasin the analytical lab in the afternoon, in the presence of anemployee and Supervisor Fostel's superior, Vice PresidentDr. Walter Class, Brown jokingly told the employee (FredCeresnak) that certain materials on which a test was beingconducted related to a shipment that was already so lateI Respondent maintained a handbook relating to employee conduct andmisconduct. Among the gradations of the mechanics of Employer discipline.there appear in the testimony herein references to "verbal warnings" and"written warnings." Five verbal warnings or two wntten warnings within a3-month period for different infractions of the Rules of Conduct may resultin dismissal (G.C. Exh. 5(A)).399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the employee would have to fly to Germany with thetest sample in order to deliver the shipment on time. VicePresident Class told him not to joke about the matter. Thenext day, Supervisor Fostel told Brown that Vice PresidentClass had directed Fostel to give Brown a verbal warning,the basis of which was that Brown had engaged in a non-business conversation during business hours. Brown an-swered Fostel by saying that he thought that the verbalwarning resulted from two sources: (a) Brown's "standingup" to Weinig in the cafeteria; and (b) Brown's meetingswith employees regarding problems of health and safety inRespondent's plants. Fostel answered by saying that hewished he could say something to Brown but, because of hissupervisory position, he could not.Brown's testimony is undenied that from time to time hehad conversations relating to nonbusiness matters with VicePresident Class, Supervisor Fostel, and others, all duringworktime.On the morning of Saturday, October 29, 1977, in theanalytical laboratory in Orangeburg, Brown had a conver-sation with fellow employee Joe Nicolesi, who was transfer-ring from the Orangeburg plant to Respondent's PearlRiver facility. While Brown was speaking to Nicolesi, Pres-ident Weinig entered the room and asked what Nicolesi'sbusiness was. Brown told him that he was just saying good-bye to Nicolesi, who was leaving. Weinig told Brown thathe had been previously warned about having nonbusinessdiscussions on worktime and asked where Brown's supervi-sor was. When Brown told him that Fostel was in the mainproduction area, Weinig left. When Fostel next spoke toBrown that afternoon, Fostel told Brown that it was"ironic" that Brown should be warned by Weinig for non-business conversations during working hours when it wasFostel, himself, who had told Nicolesi to go to the analyt-ical laboratory to say "hello" to Brown.Nevertheless, on the following Monday, October 31,1977, in the morning, Supervisor Fostel presented a writtenwarning notice (G.C. Exh. 4) to Brown for having violatedthe company rule. This notice is headed "warning notice"and dated October 31, 1977. It is characterized as the "first"written warning. The next of these typewritten warningnotes that Brown violated a company rule in that:On Tuesday, 10/18/77, you were given a verbal warn-ing not to leave your work area and not to engage innon-business conversations with employees and othersduring working hours. In spite of that, on Saturday,10/29/77, at about II a.m. you were engaged in a non-business conversation with an employee from anotherplant. This constitutes direct disobedience of a reason-able verbal order given by your supervisor. This writ-ten warning is to advise you that further repetition ofinfraction of company rules will result in further andappropriate disciplinary action.The warning was signed by George Fostel, as Brown'ssupervisor. When it was presented to Brown, according toRespondent's practice of inviting a discussion of the warn-ing between the employee and the supervisor, Brown, withFostel's permission, wrote thereon (punctuation added):1, having no authority to say who can or cannot enterthe analytical lab, feel that I am guilty of no underlin-ing appears in original infraction of company rules. Ifurthermore feel that because of my position of beingpro-union in the present organizing drive at M.R.C. Iam being discriminated against and harassed.Brown signed his statement on October 31, 1977.After he served the above warning notice, Fostel toldBrown that it was also ironic that Brown had come to thelab to work as a favor to Fostel and that Brown ended upgetting a warning notice. Brown normally does not work onSaturdays.Commencing early in November 1977, at the plant en-trance, lunch areas, an other places, Brown distributedunion membership authorization cards and thereafter col-lected them from employees.The Fairchild IncidentOn Friday, November 18, 1977, Brown, in the companyof other employees, met with Respondent's general man-ager, Dr. Martin, to give him the results of a health andsafety survey Brown undertook in order to correct depart-mental health and safety problems which Brown had alleg-edly found. Two days after giving the survey to Dr. Martin,Brown posted the survey on the cafeteria bulletin board.The bulletin board regularly contains various employee-drafted notices concerning personal vehicles, items for sale,and other items of private employee business. In the after-noon, following the morning posting, the Respondent'sshipping and receiving supervisor, Russell Fairchild, re-moved the survey from the bulletin board and Brown saidhe saw him take it to the personnel office. Brown and fouremployees went to Fairchild's office an hour or two there-after and had a conversation with him. The tone of theconversation regarding Fairchild's action is disputed. Fouremployees who accompanied Brown to Fairchild's office,according to their written statements (C.P. Exh. 2), whichdocuments were received by Respondent and apparentlyconsidered by it, assert that Brown did not use foul or abu-sive language directed to, or in his conversation with, Su-pervisor Fairchild in Fairchild's office.As a result of this visit to Fairchild's office, however,Respondent served on Brown a second written "WarningNotice" (G.C. Exh. 5(A)):On Friday, November 18, 1977, at about 4:05 p.m.in company with four other employees you entered theoffice of supervisor Russ Fairchild and used abusivelanguage against him for removing a certain documentfrom the bulletin board. Your remarks were to the ef-fect that of all the supervisors you're the "prick"-atleast 10 supervisors read this and left it on the board-you read it, took it down and had to run to personnelwith it.This action and your remarks violate the absoluteminimum standards of conduct and speech that per-sons working together in a company must abide by inorder for groups of people to work together in har-mony.Rule 12 of the Employee Handbook states:The use of abusive language to a supervisor or an-other employee will result in a written warning or dis-missal depending upon the nature of the offense.400 MATERIALS RESEARCH CORPORATIONThere are more orderly and conventional proceduresthat you could have followed to protest Fairchild's ac-tion, such as going to your supervisor or to the Person-nel Dept. Instead, you chose a course of action thatputs your future employment with this company injeopardy.You are reminded of Rule 15 in the EmployeeHandbook which states:Any employee who accumulates five verbal warn-ings and/or two written warnings within a period ofthree months for different infractions of the Rules ofConduct shall be subject to dismissal.The warning notice was signed by Donald M. Stuart.personnel manager.Thereafter. Brown stated in response thereon:The charge that I used abusive language whenspeaking to Russ Fairchild is a complete fabrication.Myself and five other (maybe four others) employeesentered Fairchild's office and three of us spoke some-times together about Fairchild's constantly removingemployee statements from the bulletin board. Onceagain I repeat that no abusive language was used byme towards Fairchild. I have four other employees toverify this. Once again this is a case of harassment anddiscrimination against me because of my pro-union ac-tivity. It is now to the point of fabrication. 11-22-77.Robert Brown.The above November 22, 1977, second warning notice toBrown was appealed on November 26, 1977, to highermanagement (to Dr. Class and/or Dr. Martin). Brown'swritten appeal (G.C. Exh. 5(B)) repeats the assertion thatthe warning notice was a complete fabrication and thatBrown had four witnesses who would testify to the truth ofthe incident. Brown asked for an opportunity to state hiscase and have his witnesses present. On December 5, 1977,General Manager G. L. Martin noted on Brown's appealmemorandum:The circumstances leading to the warning given to Mr.Brown on 11/22/77 have been completely reviewedthrough examination of all written statements and dis-cussion with all individuals who had any knowledge ofthe incident. I have concluded that the issuance of thewarning was proper and that it should not be re-scinded.At no time in the hearing, it should be noted, did PlantManager Martin, Supervisor Fostel, Supervisor Fairchild,President Sheldon Weinig, or Dr. Class testify. Further.none of the four employees alleged to have been present inFairchild's office with Brown testified, notwithstanding thatI received their written statements in evidence because Re-spondent had reviewed them, and Respondent's witness tes-tified as to their authenticity and their being used in Re-spondent's evaluation of Brown's appeal.The Destruction of Union Literature by President Weinigon December 15, 1977The following uncontradicted testimony of RobertBrown, which I credit, corroborated by employee JohnThomashefski, shows that Respondent established at its Or-angeburg facility a 15-minute break period from 9:15 a.m.to 9:30 a.m. On December 15, 1977, immediately at 9:15,Robert Brown stood at the timeclock with 40 union leaflets(G.C. Exh. 6), approximately 30 in one hand and 10 in theother. His intent was to distribute these union leaflets toproduction and maintenance employees who were momen-tarily expected to come through the doors from the produc-tion area, pass Brown at the timeclock, and, within a fewsteps, proceed into Respondent's cafeteria to spend thebreaktime there. Brown had given similar leaflets to otheremployees, including Charles Wilkinson, for further distri-bution.While it is unclear on this record whether employeesfrom the production area were present at the time of thisevent. it is undenied that Dr. Sheldon Weinig approachedBrown at the timeclock' and asked him whether it wasbreaktime. When Brown said it was, Weinig went directlyinto the cafeteria. While Brown was distributing leaflets toemployees. Weinig returned and told Brown and other dis-tributors to stop distributing the leaflets immediately. Withthat, he grabbed leaflets from one of Brown's hands andcrumpled them up. Brown told him that he was violatingthe employees' National Labor Relations Act rights andasked Weinig if Weinig was giving him a direct order, andWeinig told Brown to read the company handbook. Brownagain told Weinig that he had violated employees' NationalLabor Relations Act rights, and Weinig walked away. Thehandbooks rule is not in evidence.Brown then walked into the cafeteria carrying the 30 re-maining leaflets and placed a copy of each leaflet on six orseven of the eight tables in the cafeteria. At this time, ap-proximately 30 employees were in the cafeteria, seated atthe six or seven tables. Brown placed a leaflet on each tableor put it in front of one of the seated employees, saying that"this" was the Union's message. Immediately after he haddistributed the leaflets to each of the tables, as above,Brown placed the balance of the union leaflets on top of anearby magazine rack. At this moment, Dr. Weinig enteredthe cafeteria, went to the rack, picked up the leaflets andasked Brown if he had put them on the rack. When Brownfailed to answer, he asked each of the employees, sitting ata table near where Brown was standing, who put the leafletson the magazine rack. When no one answered this question,Weinig addressed the same question generally to everyonein the cafeteria: whether anyone had seen who put the leaf-lets there. Brown told Weinig that the employees had aright to distribute the leaflets and that Weinig was violatingthat right. At this point, Weinig took the leaflets off themagazine rack, crumpled them up, and threw them into thetrash bin. Brown told Weinig that "we will seek legal coun-sel through the Union" and Weinig answered: "You canseek whoever you want."About an hour later, the four employees, includingBrown, who distributed the leaflets were called into the of-' The evidence shows that the timeclock area was devoted to employeespunching in and out, However, Thomashefski testified that there was nopunching in or out during breaktime and that it was not a "bottleneck" area.Thomashefski also testified that visitors sometimes enter Respondent's prem-ises through the entrance near the timeclock, and these visitors includetruckdrivers and a vendor. There is no evidence that such persons wereexpected or present at this time.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfice of Personnel Manager Donald Stuart. Stuart told thefour employees, individually, that they were free to distrib-ute union literature on nonwork time in nonwork places,including the cafeteria.Brown told Stuart that he had made this same statementto Weinig but that Weinig paid no attention to him, thatWeinig's actions in the cafeteria were in front of 30 employ-ees, and that Weinig's actions required that Respondent putthe statement regarding the freedom to distribute union lit-erature in writing on the bulletin board. Brown told Stuartthat it was "Okay" that Stuart was telling this to Brownpersonally, but "How about them [the 30 employees in thecafeteria]." Stuart answered that it was okay to distributethe literature but there would be no apology and no retrac-tion.The complaint alleges'0that on or about December 15,1977, Respondent, by Sheldon Weinig "confiscated and de-stroyed the union literature being distributed ...." Respon-dent, in its answer, denied the allegations of the complaintbut averred that Weinig "picked up some throw aways lefton a table in the cafeteria of the Orangeburg plant at whichno one was seated, and, after ascertaining that no one in theimmediate facility claimed them, picked them up and threwthem away.The long settled rule is that employees are permitted atall times to possess, Chrvsler Corporation (Missouri TruckPlant), 242 NLRB 577 (1979), and also to distribute unionliterature on nonwork time in nonwork areas regardless ofany employer rule to the contrary (no work rule is in evi-dence which prohibits such distribution) in the absence ofspecial circumstances which require the maintenance ofproduction, safety, or discipline in the plant as a meansproscribing such otherwise lawful possession and distribu-tion. Stoddard-Quirk Manufacturing Co., 138 NLRB 615(1962); American Cast Iron Pipe Co. v. N.L.R.B., 600 F.2d132 (8th Cir. 1979).It should be first noted that no Respondent witness, orany other witness, testified in support of the above defensein Respondent's answer. The testimony of neither of theGeneral Counsel's witnesses (Brown, Thomashefski) dem-onstrates any inherent weakness and it is credited, espe-cially here, in the absence of the one witness who couldhave presented an issue of fact and credibility. There wasno explanation here why President Weinig did not testify tocontrovert the facts elicited from General Counsel's wit-nesses. Especially in his unexplained absence." I credit thetestimony of Brown and Thomashefski. Laredo Coca ColaBottling Company, 241 NLRB 167 (1979); Zapex Corpora-tion, 235 NLRB 1236 (1978).Possession as well as distribution of union literature isprotected under the Act. Chrysler Corporation (MissouriTruck Plant), 242 NLRB 577 (1979); Stoddard-QuirkManufacturing Co., 138 NLRB 615 (1962). There is noquestion here but that Brown, in possessing and distributing'O At the hearing, the General Counsel specified that the complaint ad-dresses Weinig's conduct within the cafeteria and not at the timeclock.&" In support of a motion to change return date of subpena, dated May 25.1979, withdrawn at the hearing on June 4, 1979, Respondent submitted aletter incorrectly dated April 16, 1979, from President Weinig, noting, interalia, that he had arranged to attend a 2-day seminar commencing June 4,1979, which coincided with the opening of the Board hearing. Counsel'smotion nevertheless noted that Dr. Weinig was available to testify on June 5.He did not appear.union literature in the cafeteria on December 15 was en-gaged in a concerted activity, protected by Sections 7 and8(a)(1) of the Act against interference by Respondent.Weinig's acts of interrogation in the cafeteria of Brown, theemployees seated at the nearby table, and then all other 30employees in the room, to discover who had left the leafletsat the magazine rack, in conjunction with the leaflets beingexposed on the tables and his confiscation and destructionof the leaflets on the rack in a nonwork area on nonworktime constitute a violation of Section 8(a)(l) of the Act.F. W. Woolworth Co., 216 NLRB 945, 949 (1975); LarandLeisurelies v. N.L.R.B., 523 F.2d 814 (6th Cir. 1975). Wein-ig's gratuitous, hostile interrogation of the employees andhis destruction of the union leaflets on top of the magazinerack (others were in front of employees on the tables) weredesigned to intimidate Brown and the other employees towhom he addressed questions in order to obstruct the em-ployees' right of self-organization. by showing his opposi-tion to the existence of these union leaflets in Respondent'scafeteria. Any defense regarding "special circumstances" isthus sacrificed. Stoddard-Quirk Manufacturing Co. at 621.The facts herein do not demonstrate that Dr. Weinig. forinstance, was in any way playing a practical joke on em-ployees, Federal-Mogul Corporation v. N.L.R.B., 566 F.2d1245 (5th Cir. 1978); and Personnel Manager Stuart's lateradvice to Brown and the other union literature distributorsthat they were free to distribute in the cafeteria and else-where falls far short of a Respondent repudiation of Wein-ig's action, for Stuart admitted no wrongdoing and refusedto post a notice of repudiation to, or otherwise contact, the30 employees in the cafeteria who witnessed Weinig's con-duct, as well as other employees who heard about it. Passa-vuant Memorial Area Hospital, 237 NLRB 138 (1978), andcases cited therein.In short, in the absence of contrary testimony, or specialcircumstances, it is clear that President Weinig's conduct onDecember 15 in interrogating the employees and in confis-cating and destroying the union leaflets in the cafeteria, anonwork place, on nonwork time, violated Section 8(a)(l)of the Act.Respondent's Withholding of a Portion of Brown's MeritIncrease on January 10, 1978Brown was hired on January 11, 1977, and, pursuant toRespondent's policy, received two performance reviews at3-month intervals in April 1977 and July 1977, and there-after 6 months later, in January 1978. The initial reviewingauthority at all times, and the supervisor making the recom-mendations, was George Fostel, Brown's immediate super-visor. The evidence shows that Brown started work at $4 anhour and, early in his employment and continuously there-after, reminded Respondent that he thought he was beingunderpaid.Fostel's April 1977 evaluation of Brown contains Fostel'snotations that Brown's work performance in terms of qual-ity and quantity of work met acceptable standards; that hisattitude was very good; that he was a self-starter and hadgood work habits. Fostel's overall rating was a "check" anda "plus" appearing next to the entry "satisfactory," wherethe choice was to indicate that, in the overall rating,Brown's performance was "unsatisfactory," "satisfactory,"402 MATERIALS RESEARCH CORPORATIONor "outstanding." As a result of this April evaluation,Brown received a 25-cent-per-hour raise which, accordingto Brown's conversation with Fostel as recorded on thehourly performance review (G.C. Exh. 7). Brown regardedas being insubstantial. He did state, however, that he ac-cepted the 25-cent-per-hour raise.Fostel again reviewed Brown in July 1977 and againmeasured Brown's overall rating as "check-plus" in the sat-isfactory column. Brown received another 25-cent per hourraise effective July 11, 1977. In both reviews, Fostel's rec-ommendations were countersigned individually by the de-partment head and the personnel manager (G.C. Exh. 8).On January 10, 1978, in the morning, Fostel again re-viewed Brown's performance, but this time for a 6-monthperformance. Whereas in the two prior evaluations, beforeBrown engaged in union activities, Fostel had describedBrown's "attitude evaluation" as "good" and "very good."by January 1978, Fostel found Brown's attitude to be "ex-cellent" (G.C. Exh. 9). Further, by January 1978. Fostelmeasured Brown's approach to his job. in terms of intelli-gence and effectiveness, as "outstanding" rather than satis-factory. He further found that his ability and willingness towork with others had grown from good or very good to"outstanding." the ultimate category on Respondent's form.His "overall" appraisal of Brown's performance was nolonger checked in the satisfactory box, as theretofore, butwas measured by the word "outstanding."It should be noted that, in July, when Brown told Fostelthat the 25-cent-per-hour raise he received was not substan-tial, Fostel told him that if his work remained good, hewould receive a 50-cent raise on his anniversary date: i.e.,in January 1978. In this performance review on January 10,1978, Fostel told Brown that Brown's work was as good orbetter than in the previous evaluation, and that Vice Pres-ident Dr. Class had told Fostel not to do anything withregard to Brown's recommended wage increase until thematter was cleared by Fostel with Class. Thus Fostel toldBrown that the wage increase column in the form would beleft vacant.In the afternoon of January 10, 1978, Fostel returned tothe lab and had the review paper with him. He said thatVice President Class and Plant Manager Martin had recom-mended a 4-percent increase for Brown, which amounted to18 cents per hour. The document (G.C. Exh. 9) now hadprinted on its face, on the second page, under Fostel's over-all appraisal of Brown as "outstanding," the following:Employee has demonstrated initiative and technicalability. However, this must be balanced by certain ac-tions that have not been in the corporations best inter-est and disciplinary action has been required.The 18-cent raise was initialed as of January 10, 1978, inthe heading requiring the initials of the personnel manager.When Fostel asked for Brown's comments, Brown statedthereon (G.C. Exh. 9, page 2) that this was the lowest payincrease he had ever received and that the "actions" re-ferred to by Fostel on the document referred to Brown'sengaging in actions relating to "our legal rights to collectivebargaining and union representation." He stated that thediscipline received from Respondent for his actions wasnothing more than "harassment and discrimination becauseof [his] participation in concerted activity to improve mywork place."There is no dispute that the disciplinary action referredto by Respondent was the two written warning notices ofOctober 31, 1977, and November 22, 1977. Again, the firstwritten warning notice (G.C. Exh. 4) related to Class' priorverbal warning against Brown's entering the productionarea, which theretofore had been part of the routine of hisjob, occupying 15 percent of his time, wherein he sought toobtain samples for testing in his lab: and to Brown's con-versation on Saturday, October 29. with the departing em-ployee John Nicolesi. The second written warning notice(G.C. Exh. 5(A)) relates to the Fairchild incident, supra.With regard to the first warning notice of October 31,1977. the evidence is uncontradicted that Supervisor Fos-tell2directed employee John Nicolesi to the laboratory inwhich Brown was working to afford Nicolesi an opportuni-ty to say hello, and goodbye, to Brown before Nicolesitransferred out of the Orangeburg plant. While there is noevidence on this record that Fostel, knowing that Vice Pres-ident Dr. Class had already given a verbal reprimand toBrown fbr straying into the production area, had "set up"Brown by having Nicolesi enter the laboratory duringworking hours, it is clear that the first reprimand was deliv-ered and issued because of the conduct of Supervisor Fostelrather than the employee encouraging Nicolesi to visit himduring working hours. Even though the warning notice wasissued, on this record, because of the innocent wrongdoingof Supervisor Fostel in encouraging Nicolesi to enter thelaboratory during working hours, and even in the absenceof bad motivation, I regard the warning notice issued toBrown on this occasion to be technical. at best. Brownplayed no substantial part in Nicolesi's presence. I concludethat Respondent confined Brown to the lab and initiatedthe warning against his entering the production area be-cause he was known as the union organizer and because ofRespondent's hostility to the Union, and that Fostel's fail-ure to intervene on Brown's behalf was due to his knowl-edge of Respondent's motivation. The implementation ofthe rule having been discriminatorily motivated, Respon-dent cannot argue that its action was to prevent Brownfrom interfering in the production activities of its produc-tion employees. The restriction placed on Brown, on therecord, did not flow from such interference; he normallyspent 15 percent of his time in the production area; andRespondent's discriminatory action was not in terms ofworktime, but absolute. I further conclude that this firstwritten warning was unwarranted. Its pretextual nature ap-pears from Respondent's failure to in any way denyBrown's testimony that he and Dr. Class, in particular, of-ten had nonbusiness conversations on worktime. Dr. Classdid not testify.With regard to the second warning notice (G.C. Exh.5(A)), Brown has at all times denied using abusive languageto Supervisor Fairchild. Respondent produced no witnesswith regard to the event: neither Fairchild himself to denyBrown's testimony and to aver, in the face of Brown's con-trary testimony, that Brown did utter abusive language tohim, nor G. L. Martin, the general manager, who allegedly12 Fostel did not testify.403 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(G.C. Exh. 5(B)) reviewed and examined all written state-ments and discussed with all individuals the Fairchild inci-dent. On the other hand, the General Counsel failed to pro-duce the four corroborating witnesses who were withBrown when Brown used the allegedly abusive and obscenelanguage to Fairchild. Here, as in the incident with Pres-ident Weinig in the confiscation of union literature, above,the only live witness that was produced by either side withregard to the Fairchild event was the alleged discriminateehimself, Robert Brown. He absolutely denied the utteranceof the obscene language. Respondent failed to produce anywitness to the matter but introduced its records thereof.In spite of the fact that Brown, at the time of the hearing,was a paid employee of the Charging Party, in view of Re-spondent's failure to produce either or both Fairchild orMartin, or any other witness to the events herein, or toexplain their actions, I credit Brown's denial that he usedobscene language to Fairchild. I am not suggesting, in mak-ing this credibility resolution, that Respondent may not relyon the version of an event supplied by its supervisors andhave an honest belief that Brown used obscene language toFairchild. I conclude that Respondent in the absence ofevidence of pretext may reasonably have relied on Fair-child's version as opposed to Brown's (and the alleged sup-porting witnesses) in its issuance of the written warning no-tice of November 22. 1977, with regard to the Fairchildincident. National Aluminum, Division of National Steel Cor-poration. 242 NLRB 294 (1979). However, in resolving thequestion, not of "honest belief' on the part of Respondentin its crediting of its own supervisor (Fairchild), but in re-solving the ultimate issue of whether, in fact, Robert Browndid utter the obscenity to Fairchild, I am faced with theGeneral Counsel's producing a live witness (in addition tofour statements, in evidence, corroborating Brown) on theone hand, and on the other hand, Respondent, without ex-cuse or even explanation, producing only papers and nolive witness to confront Brown's testimonial denial of hav-ing used obscene language.Under these circumstances I credit his denial and findthat he did not utter obscene language to Fairchild. I fur-ther find therefore, on this record, that Respondent ad-duced insufficient evidence to support its conclusion that, infact, the basis for "disciplinary action" referred to in itshourly performance review (G.C. Exh. 9), in which it gaveBrown an 18-cent-per-hour increase rather than a greaterincrease, was established. I further conclude, from the en-tire record herein, including the union animus directed atBrown by Weinig, Respondent's admitted recognition ofBrown as the most prominent union activist among its em-ployees, and, at best, the pretextual nature of its prior disci-1 In view of record evidence (G.C. Exh. 5(B)) that Dr. Martin discussedthe Fairchild incident with "all individuals who had any knowledge of theincident," I conclude that Respondent met the General Counsel's evidence(G.C. Exh. 2) of the four employees who said that Brown used no obscenelanguage. But when General Counsel adduced Brown's testimony, Respon-dent could no longer rely on the weak evidence of Dr. Martin's report butwas under an obligation to confront Brown with Fairchild's testimonial de-nial, obviously stronger evidence. It failed without explanation to do so, andits action supports the negative inference, which I draw, that Fairchild'scontrary testimony would not stand up to confrontation. International Union,United Automobile, Aerospace, and Agricultural Implement Workers of Amer-ica (UA W) [Gyrodyne Co. of America] v. N.LR.B., 459 F.2d 1329 (D.C. Cir.1972). Even Dr. Martin was not produced to testify concerning his investiga-tion of the matter after Brown's emphatic denial and direct appeal to him.plinary action against Brown, that the failure to give himmore than an 18-cent-per-hour-wage increase, as alleged,was based upon unlawful discriminatory considerationsrather than upon objective disciplinary actions and thusviolated Section 8(a)(3) and (1) of the Act. It should benoted that all the disciplinary actions commenced on andafter the time that Brown, found by his supervisor to be an"outstanding" employee, became an active union sup-porter. Dr. Class' restriction of his movements, his confron-tations with Respondent's supervisors regarding his investi-gation of health and safety problems in the plant, thedestruction of the union leaflets, and the alleged disciplin-ary action because of "certain actions that have not been inthe Corporation's best interest" relate, in this case, toBrown's union activities rather than to his deficiencies as anemployee.I do not find what pay increase Brown would have re-ceived absent this discrimination, bearing in mind thatsome of his peers received 25 cents per hour. The resolutionof that issue should await a backpay proceeding, if neces-sary.Moreover, in view of the fact that Brown and the fouremployees who entered Fairchild's office were concertedlyprotesting removal of a report regarding occupational haz-ards in Respondent's plant, they were clearly engaged in a"protected" concerted activity. Alleluia Cushion Co., Inc.,221 NLRB 999 (1975). Assuming, arguendo, that Brownused an obscene word to describe Fairchild's action in re-moving the safety report from the bulletin board, Respon-dent may not discriminate against him by retaliation forthis derogatory epithet addressed to its supervisor underthese circumstances. United States Postal Service, 241NLRB 389 (1979), and case cited therein.Respondent's Affirmative DefensesRespondent alleged six affirmative defenses. The first wasthat the complaint was issued in violation of Section 10(b)of the Act in that it does not "state the charges in thatrespect" within the meaning of Section 10(b); i.e., the unfairlabor practices alleged by the complaint were not chargedby the Union. As a matter of fact, the charge in this casealleges unlawful employer harassment, discrimination withregard to wage increases, and "disparate enforcement ofcompany rules," and alleges violation of Section 8(a)(1) and(3) of the Act. It is thus sufficiently broad to form a propernexus with the complaint which alleges violation of Section8(a)(1) and (3) in the Brown wage increase and 8(a)(I) inthe confiscation and destruction of the leaflets. N.L.R.B. v.Fant Milling Company, 360 U.S. 301 (1959). In any event,courts of appeal have uniformly rejected attempts to restrictthe Roard's complaints to the precise violations alleged inthe charges where the matters are reasonably related.N.L.R.B. v. Pecheur Lozenge Co., 209 F.2d 393 (2d Cir.1953); N.L.R.B. v. Kohler Company, 220 F.2d 3, 7 (7th Cir.1955). Respondent's brief (p. 3), insofar as it asserts that thecharge "cannot be fairly be read to specify or relate ..." tothe acts alleged in the complaint, refers to no Board orcourt authority in support thereof.Respondent's second affirmative defense alleges a viola-tion of the Board's Statement of Procedures, Section 101.4,in that the Regional Director did not serve upon Respon-404 MATERIALS RESEARCH CORPORATIONdent the copy of any charge alleging the unfair labor prac-tices found in the complaint and never asked Respondent tosubmit a statement of its position in respect to said unfairlabor practices. The third affirmative defense asserts that, inviolation of Section 101.7 of the Board's Statement of Pro-cedures, the Regional Director never afforded Respondentan opportunity to settle."With regard to the first part of the second affirmativedefense, the above-cited cases dispose of that assertion.With regard to the second part, the failure of the RegionalDirector to have Respondent submit a statement of its posi-tion with regard to the unfair labor practices, and the thirdaffirmative defense, the Board has held that compliancewith these elements in an unfair labor practice case is notjurisdictional, especially where, as here, Respondent wasgiven an opportunity to settle at the hearing. Dairylee, Inc.,149 NLRB 829, 830 (1964). Thus, Respondent's second andthird affirmative defenses are rejected.Respondent's fourth affirmative defense,' as I under-stand it, is that the Regional Director's approval of a con-sent election an agreement between the Charging Party andRespondent on February 2, 1978, followed by the RegionalDirector's certification of results (the Charging Party lostthe election) on March 16, 1978, operates to preclude issu-ance of a complaint alleging as unfair labor practices actsprior to the Regional Director's approval. Hence, since theunfair labor practices alleged herein (December 15, 1977,and January 10, 1978) predate the Regional Director's ap-proval of the consent election agreement, Respondent urgesdismissal of the complaint.Respondent relies on language in Hope Webbing Com-pany, 14 NLRB 55 (1939), and The Wallace Corporation, 50NLRB 138, 152 (1943), enfd. 323 U.S. 248, rehearing de-nied 324 U.S. 885 (1945), wherein the Board, in the absenceof postsettlement violations, prohibits prosecution of preset-tlement unfair labor practices. Cf. Northern California Dis-trict Council of Hodcarriers and Common Laborers of A mer-ica, AFL-CIO; Construction and General Laborers UnionLocal No. 185, AFL-CIO, 154 NLRB 1384 (1965), enfd.sub. nom. N.L.R.B. v. Joseph Mohamed Sr., an Individuald/b/a Joseph's Landscaping Service, 389 F.2d 721 (9th Cir.1968).This fourth affirmative defense is similarly without merit.The cases cited by Respondent, as the General Counsel hasalready urged before the Board opposing Respondent's mo-tion to dismiss, are distinguishable since they relate to con-sent elections resolving representation (i.e., violations ofSection 8(aX2)) issues between contesting labor organiza-tions. The agreed-upon, voluntary resolution of the repre-sentation issue in a consent election was held in those casesto put a quietus on the preelection allegations of unfairlabor practices predicated on representation issues. In theinstant case, the alleged unfair labor practices, unlike thosein Hope Webbing, are not derived from, nor can they beresolved through, the election machinery. They exist whollyapart from any statutory representation of rights of the" Respondent was given an opportunity to settle at the opening of thehearing.1" This defense was also urged in Respondent's Motion for Summary Judg-ment (G.C. Exh. I(I)), dated January 3. 1979, which the Board, on GeneralCounsel's opposition (G.C. Exh. (p) denied (G C. Exh. (r)) on March 19.1979, refemng the entire matter to a plenary hearing.Charging Party. To thus mechanically apply, as Respon-dent urges, a rule designed for cases involving presettlementviolation of Section 8(a)2)-and the Board has other spe-cialized rules regarding the disposition of 8(a)(2) cases inelection situations, Carlson Furniture Industries, Inc.. 157NLRB 851, 853 (1966)-to a case involving only 8(a)(3)and (I) violations is to misconstrue the foundation andfunction of these cases cited by Respondent. In short, Wal-lace Corporation, and Hope Webbing Co.. supra, are distin-guishable.Furthermore, to permit such a result would sub silentioundermine the rule in The Ideal Electric and ManufacturingCompany, 134 NLRB 1275 (1961), which permits consider-ation of unfair labor practices occurring before execution ofa consent election agreement but after filing of the petition,in order to set aside the election. If execution of a consentelection agreement precluded a party's right to assert suchpreconsent unfair labor practices, few consents would everbe obtained and the Board's election machinery impairedby countless needless hearings. This fourth affirmative de-fense is rejected.Respondent's fifth and sixth affirmative defenses are thatthe amount of backpay which it might owe Brown. togetherwith Respondent's destruction and confiscation of union lit-erature, at best, are "technical ...contraventions of thestatute" (br. p. 33) requiring dismissal as de mininimis. Re-spondent cites American Federation of Musicians, Local 76.AFL-CIO (Jimmy Wakely Show). 202 NLRB 620 (1973).The case is distinguishable on its facts. The de milimis de-fense is inapplicable to Respondent's unlawful demonstra-tions of discrimination and hostility which contravene twoseparate basic statutory rights.CONCI.USIONS OF LAWr1. Respondent, Materials Research Corporation. is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. United Electrical, Radio and Machine Workers ofAmerica (UE), herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By confiscating and destroying union leaflets in a non-work place on nonwork time in the presence of employeesto whom similar leaflets had been distributed, first demand-ing to know from the employees who distributed the leaf-lets, all of which occurred on or about December 15, 1977.Respondent interfered with, restrained, and coerced its em-ployees in activities protected by Section 7 of the Act,thereby violating Section 8(a)(1) of the Act.4. By failing and refusing to grant Robert Brown, on orabout January 10, 1978, a full merit increase because of hisactivities on behalf of the Union. Respondent unlawfullydiscriminated against employees, thereby discouragingmembership in the Union in violation of Section 8(a)(3) ofthe Act.5. Respondent's unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)( I)405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative action to effec-tuate the policies of the Act. Accordingly, having foundthat Respondent, in violation of Section 8(a)(3) of the Act,unlawfully refused to grant Robert Brown a full merit in-crease, I shall recommend that Respondent be ordered tomake him whole for any loss of pay resulting from the dis-crimination against him which resulted from paying him an18-cent per hour merit increase, by payment to him of asum of money equal to the amount he would have earnedas wages had he been given a full merit increase commenc-ing January 10, 1978, and ending with the date he ceasedemployment with the Company (April 18, 1978). Shouldthe parties be unable to agree on the figure, the mattershould be the subject of a backpay proceeding. Backpayshall be computed on a quarterly basis in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977).'6Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this proceeding, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER'7The Respondent, Materials Research Corporation, Or-angeburg and Pearl River, New York, its officers, agents.successors, and assigns, shall:I. Cease and desist from:(a) Failing to grant full merit increases to or otherwisediscriminating against any of its employees because theyengage in activities on behalf of United Electrical, Radioand Machine Workers (UE), herein called the Union, orany other labor organization, thereby discouraging mem-bership therein.(b) Confiscating or destroying literature of the Union orany other labor organization that has been or is being dis-tributed to employees in nonwork areas and on nonworktime, or otherwise interfering with the distribution of suchliterature to discourage membership in the Union.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make whole Robert Brown for any loss of earningshe may have suffered as a result of the discriminatory re-"6See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).l" In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.fusal on January 10, 1978, to grant him a full merit in-crease, in the manner set forth above in the section entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its facilities in Orangeburg and Pearl River,New York, copies of the attached notice marked "Appen-dix."'8Copies of said notice, on forms provided by the Re-gional Director for Region 2, after being duly posted byRespondent's representative, shall be posted by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.t" In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail to grant full merit increases to orotherwise discriminate against any of our employeesbecause they engage in activities on behalf of UnitedElectrical, Radio, and Machine Workers (UE), hereincalled the Union, or any other labor organization.WE WILL NOI confiscate or destroy union literatureor literature of any other labor organization that hasbeen or is being distributed to employees in nonworkareas and on nonwork time.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act.WE WILL make whole Robert Brown for any loss ofearnings he may have suffered as a result of our dis-criminatory refusal, on January 10, 1978, to grant hima full merit increase.MATERIALS RESEARCII CORPORATION406